In related proceedings pursuant to Social Ser*849vices Law § 384-b and Family Court Act article 6, the father appeals, as limited by his brief, from so much of two orders of disposition of the Family Court, Queens County (Fitzmaurice, J.), both entered May 5, 1997, as, after a fact-finding hearing, terminated his parental rights to Mary Alice V. and Malinda V. on the grounds of abandonment and permanent neglect and transferred custody and guardianship of the two children to the petitioner and the Commissioner of Social Services of the City of New York for purposes of adoption, and the mother separately appeals from the same orders.
Ordered that the appeals by the mother are dismissed, without costs or disbursements, for failure to timely perfect the same in accordance with the rules of this Court (22 NYCKR 670.8 [e]).
Ordered that the orders are affirmed insofar as appealed from by the father, without costs or disbursements.
The petitioner met its burden of demonstrating by clear and convincing evidence the father’s abandonment and permanent neglect of the two children (see, Matter of Star Leslie W., 63 NY2d 136; Matter of Fatima Danet F., 233 AD 2d 504). The father admitted that he failed to have contact with either the children or the petitioner in the six months prior to the filing of the petition, and repeated efforts by the petitioner to encourage and strengthen the parental relationship were ignored by the father without excuse. Accordingly, the father’s parental rights were properly terminated.
The father’s remaining contention is without merit. Altman, J. P., Krausman, H. Miller and Schmidt, JJ., concur.